DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 19, 2022 has been entered. Claims 1-15 remain pending in the application. Claims 16-18 are new. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed December 19, 2021. 
Response to Arguments
	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection necessitated by new claims 16-18 and amendments to claim 11. However, Examiner notes that claim 1 has only been amended to read “a void adapted to receive a battery”. Under a broadest reasonable interpretation, Justices discloses the void and the functional language associated with said void, because, even if the compartments 16C and 16D of Justice were understood to only include supercapacitors/ultracapacitors, these compartments are still adapted to/capable of optionally receiving batteries according to Paragraphs [0018]-[0019]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 2015/0346766) in view of Zapgo (Non Patent Literature – “Carbon-IonTM: A New, Safer and Faster Charging Category of Rechargeable Energy Storage Devices”, as cited in IDS).
Regarding claim 1, Justice discloses a wearable electronic device (wearable electronic device 10) comprising: 
an assembly (display carrier module 16A) including a microprocessor (Figure 2A and Paragraph [0020], compute system 20 housed within 16A); 
a strap (Figure 1B, composite band 12, including semi-flexible armature 72 (see Paragraph [0029]), flexible segments 14A-D, and ridged segments 16B-D) by means of which the assembly (16A) can be attached to a body of a wearer (Paragraph [0015], device worn around the user's bicep, waist, chest, ankle, leg, head, or other body part), wherein the strap (12, including 72, 14A-D and 16B-D) includes: at least one supercapacitor (Paragraph [0018] and Figure 1B, energy-storage cells 34 being a super-capacitor and stored within 16C or 16D) 
a first connector (USB port 36) adapted to connect an external electrical power source (Paragraph [0019], “recharge power”) to the supercapacitor (34) for the purpose of recharging (Paragraph [0019], “energy-storage cells 34 may be replaceable and/or rechargeable. In some examples, recharge power may be provided through a universal serial bus (USB) port 36”); 
and the assembly and/or the strap (12, including 72, 14A-D and 16B-D) further comprises a void (compartments 16C or 16D) adapted to receive a battery (Paragraph [0018], energy storage cell 34 optionally being a battery).
Justice does not teach wherein the supercapacitor is comprised of nanocarbon-containing electrodes and/or ionic liquid electrolytes.
Zapgo teaches wherein a supercapacitor (starting on page 7) is comprised of nanocarbon-containing electrodes (picture on page 8 and first paragraph on page 9) and/or ionic liquid electrolytes (sixth paragraph on page 9).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the supercapacitor of Justice to include the nano-carbon electrodes and ionic liquid electrolytes of Zapgo. Doing so would have increased the energy density and safety of traditional supercapacitors (first and second paragraphs on page 9, and first paragraph on page 12 of Zapgo).
Regarding claim 2, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the assembly (16A) is embedded within the strap (12, including 72, 14A-D, and 16B-D) (see Paragraph [0029] and Figures 1-2).
Regarding claim 3, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) the wearable electronic device including a monitor element (Figure 1C, skin temperature sensor 60) for monitoring a bodily characteristic of the wearer (Paragraph [0024], 60 measuring skin temperature). 
Regarding claim 5, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the assembly (16A) comprises a display (display 22) (Paragraph [0029] and Figure 1B, 22 housed within 16A).
Regarding claim 6, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 1, further teaches (in Justice) wherein the assembly (16A) includes at least one of the following components: a microprocessor (20), a RAM storage area, a GPS unit (global positioning system (GPS) receiver 70), a motion sensor (accelerometer 64), a Bluetooth unit or a Wi-Fi unit (Paragraph [0022], communications unit 28 including two-way Bluetooth, Wi-Fi, cellular, near-field communication, and/or other radios. In some implementations, the communication suite may include an additional transceiver for optical, line-of-sight communication).
Regarding claim 7, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the strap (12, including 72, 14A-D, and 16B-D) is detachable from the assembly (16A) (see Figure 3, depicting 12 of 10 detached from 16A; see also Paragraph [0026], 24A connected to 12 with removable, mechanical fasteners, such as screws), with a second connector (Paragraph [0026], screws) adapted to be attachable to the assembly (16A)
Regarding claim 8, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the strap (12, including 72, 14A-D, and 16B-D) has a composite structure (12 being defined as a “composite band” and including elements 72, 14A-D, and 16B-D), and the supercapacitor(s) (34) are sandwiched between layers of plastic or a similar resilient electrical insulator (Paragraph [0043], 34 housed within 16C, wherein 16C is comprised of a thermoplastic elastomer coating 516 for cushion and electrical insulation).
Regarding claim 10, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the first connector (36) is a USB, micro-USB or Lightning plug or socket (Paragraph [0019], “energy-storage cells 34 may be replaceable and/or rechargeable. In some examples, recharge power may be provided through a universal serial bus (USB) port 36”).
Regarding claim 12, Justice in view of Zapgo teaches the wearable device as claimed in claim 1, and further teaches (in Zapgo) wherein the nanocarbon-containing electrodes (picture on page 8 and first paragraph on page 9) are graphene-containing electrodes (third paragraph on page 9).
Regarding claim 13, Justice in view of Zapgo teaches the wearable device as claimed in claim 1, and further teaches (in Zapgo) wherein the ionic liquid electrolyte (starting on page 12) is selected from the group consisting of low-melting salts of an alkyl or substituted-alkyl pyridinium, pyridazinium, pyrimidinium, pyrazinium, imidazolium, piperidinium, pyrrolidinium, pyrazolium, thiazolium, oxazolium or triazolium cation (see EMI cation on page 10 and other cation-anion combinations on page 12).
Regarding claim 14, Justice in view of Zapgo teaches the wearable device as claimed in claim 13, and further teaches (in Zapgo) wherein a corresponding anion employed in the low-melting salt is selected from tetrafluoroborate, hexafluorophosphate, dicyanamide, bis(fluorosulphonyl)imide (FSI), bis(trifluoromethylsulphonyl)imide (TFSI), or bis(perfluoro C2 to C4 alkylsulphonyl)imide (see TFSI anion on page 10 and other cation-anion combinations on page 12).
Regarding claim 15, Justice in view of Zapgo teaches the strap (12) for use with a corresponding assembly (16A) to create a wearable device according to claim 1, wherein the strap (12) comprises at least one supercapacitor (Paragraph [0018] and Figure 1B in Justice, energy-storage cells 34 being a super-capacitor and stored within 16C or 16D); and a second connector (Paragraph [0029] in Justice, screws) adapted to cooperate with the assembly (Paragraph [0029] in Justice, screws attaching 72 of 12 to display carrier 74 of assembly 16A); wherein the first connector (36) enables the strap (12) to be connected to a source of electrical power (Paragraph [0019], “energy-storage cells 34 may be replaceable and/or rechargeable. In some examples, recharge power may be provided through a universal serial bus (USB) port 36”).
Regarding claim 18, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 5, and further teaches (in Justice) wherein the display (22) is a touch-sensitive display (Paragraph [0023], screen sensor 44 making 22 touch sensitive).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 2015/0346766) in view of Zapgo (Non Patent Literature – “Carbon-IonTM: A New, Safer and Faster Charging Category of Rechargeable Energy Storage Devices”, as cited in IDS), and Malhotra (US Publication No. 2014/0266731, as cited in IDS).
Regarding claim 9, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 1, but does not teach wherein the strap further comprises an indicator strip for indicating the charge status of the supercapacitor(s).
However, Malhotra teaches (in Paragraph [0188]-[0191]) an indicator strip (Paragraph [0189] and Figure 57B illustrating a battery level indicator) for indicating the charge status of a power storage element (Figure 57B, interfaces 5711-5717 being interfaced displaying battery as various states).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the indicator strip of Malhotra with the strap of Justice as modified by Zapgo. Doing so would have provided the user with a visual representation of the state of charge of the wearable device, warning the user when a charge is needed and letting the user know if the wearable device is currently charging (Paragraphs [0190]-[0191] in Malhotra). 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 2015/0346766) in view of Zapgo (Non Patent Literature – “Carbon-IonTM: A New, Safer and Faster Charging Category of Rechargeable Energy Storage Devices”, as cited in IDS), and Todasco (US Publication No. 2017/0040815).
Regarding claim 11, Justice in view of Zapgo teaches the wearable electronic device as claimed in claims 1, but does not explicitly teach the wearable electronic device further comprising a main power unit including an AC/DC converter and a plug or socket compatible with the first connector.
However, Todasco teaches a wearable electronic device (see Paragraph [0017]) comprising a main power unit (charger device 110) including an AC/DC converter (Paragraph [0031], power adapter 118 converting AC to DC) and a plug or socket (coupling component 112) compatible with a first connector (Paragraph [0029] and [0044], charger device coupled to user device through USB connector).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the main power unit of Todasco with the first connector of Justice as previously modified by Zapgo. Doing so would have provided usable power for which a user could charge the wearable device (see Paragraphs [0002], [0017], and [0031] in Todasco).
Claims 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 2015/0346766) in view of Zapgo (Non Patent Literature – “Carbon-IonTM: A New, Safer and Faster Charging Category of Rechargeable Energy Storage Devices”, as cited in IDS), and Rich (US Publication No. 2016/0197496).
Regarding claim 4, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 1, and further suggests (in Justice) wherein the assembly (16A) or the strap (12, including 72, 14A-D, and 16B-D) comprises a battery (Paragraph [0018], 34 also capable of being a battery). However, Rich explicitly teaches where mobile electronic devices (see Paragraph [0004]) includes both a battery (battery structure 110) and a supercapacitor (ultra-capacitor structure 120). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the compartments of the strap in Justice as modified by Zapgo to include both a battery and a supercapacitor as taught in Rich. Doing so would have increased functionality and optimized power usage by preventing battery degradation and safely providing for a rapid charge to enable continued usage (see Paragraph [0004] in Rich).
Regarding claim 16, Justice in view of Zapgo teaches the wearable electronic device as claimed in claim 1, but does not teach wherein the supercapacitor is arranged to provide trickle-charge to the battery. 
However, Rich teaches wherein the supercapacitor (ultracapacitor structure 120) is arranged to provide trickle-charge to the battery (battery structure 110) (Paragraphs [0005]-[0007], Figures 1A-1E, and Claims 1, 10, and 17, “the battery structure is trickle charged by the ultra-capacitor structure”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the compartments of the strap in Justice as modified by Zapgo to include both a battery and a supercapacitor as taught in Rich, so as to allow the supercapacitor to trickle charge the battery. Doing so would have increased functionality and optimized power usage by preventing battery degradation and safely providing for a rapid charge to enable continued usage (see Paragraph [0004] in Rich).
Regarding claim 17, Justice in view of Zapgo and Rich teaches the wearable electronic device as claimed in claim 16, and further teaches (in Rich) wherein the assembly (16A in Justice) and/or the strap (12 in Justice) includes electronics (controller 130) arranged to ensure that DC current (between 110 and 120) is trickle-fed to the assembly and/or the battery (110) at a correct rate (Paragraph [0044], controller 130 capable of controlling the rate of charge from 120 to 110).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the controller of Rich to the battery and supercapacitor in the strap of Justice as previously modified by Zapgo and Rich. Doing so would have allowed the energy circuit to be responsive to “various variables”, including increasing or decreasing the charge rates based on battery temperature (see Paragraph [0044 in Rich). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841